        Case 1:19-cv-00045-DAD-SAB Document 45 Filed 08/24/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JUAN R. VAZQUEZ,                                  )   Case No.: 1:19-cv-00045-DAD-SAB (PC)
                                                       )
12                   Plaintiff,                        )
                                                       )   ORDER DENYING PLAINTIFF’S MOTION
13           v.                                            FOR APPOINTMENT OF COUNSEL, WITHOUT
                                                       )   PREJUDICE
14                                                     )
     E. CONANNAN, et.al.,
                                                       )   [ECF No. 44]
15                   Defendants.                       )
                                                       )
16                                                     )

17           Plaintiff Juan R. Vazquez is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19           Currently before the Court is Plaintiff’s motion for appointment of counsel, filed August 21,

20   2020.

21   Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v. Rowland, 113

22   F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require any attorney to represent plaintiff pursuant

23   to 28 U.S.C. § 1915(e)(1), Mallard v. United States District Court for the Southern District of Iowa, 490

24   U.S. 296, 298 (1989). However, in certain exceptional circumstances the Court may request the

25   voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525. Without a

26   reasonable method of securing and compensating counsel, the court will seek volunteer counsel only in
27   the most serious and exceptional cases. In determining whether “exceptional circumstances exist, the

28   district court must evaluate both the likelihood of success on the merits [and] the ability of the [plaintiff]

                                                           1
        Case 1:19-cv-00045-DAD-SAB Document 45 Filed 08/24/20 Page 2 of 2



1    to articulate his claims pro se in light of the complexity of the legal issues involved.” Id. (internal

2    quotation marks and citations omitted).

3             Plaintiff seeks appointment of counsel to assist him in litigating this action since he has been

4    released on parole. However, the Court does not find the required exceptional circumstances. Even if

5    it assumed that Plaintiff is not well versed in the law and that he has made serious allegations which, if

6    proved, would entitle him to relief, his case is not exceptional. Circumstances common to most pro se

7    litigants, such as lack of legal education and limited law library access, do not alone establish exceptional

8    circumstances that would warrant a request for voluntary assistance of counsel. The legal issues present

9    in this action are not complex. Further, at this early stage of the proceedings, the Court cannot determine

10   that Plaintiff is likely to succeed on the merits. Further, there is no indication from the record that

11   Plaintiff has been unable to adequately articular claims and prosecute this action—whether alone or with

12   assistance. Accordingly, Plaintiff’s motion for the appointment of counsel is HEREBY DENIED,

13   without prejudice.

14
15   IT IS SO ORDERED.

16   Dated:     August 24, 2020
17                                                       UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                                          2
